Case 3:20-cv-03027-BRM-DEA Document 1-3 Filed 03/19/20 Page 1 of 13 PagelD: 6

EXHIBIT A
Case 3:20-cv-03027-BRM-DEA Document 1-3 Filed 03/19/20 Page 2 of 13 PagelD: 7

MID L 001281-20 02/28/2020 4:45:39 AM Pg1of1 Trans ID: LCV2020416257

MIDDLESEX VICINAGE CIVIL DIVISION
P O BOX 2633
56 PATERSON STREET
NEW BRUNSWICK NJ 08903-2633
TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (732) 645-4300
COURT HOURS 8:30 AM - 4:30 PM

DATE: FEBRUARY 27, 2020
RE: CLETO-SORIANO WILFREDO VS CARGO TRANSPORTERS, I
DOCKET: MID L -001281 20

THE ABOVE CASE HAS BEEN ASSIGNED TO: TRACK 2,

DISCOVERY IS 300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

THE PRETRIAL JUDGE ASSIGNED IS: HON JAMIE D. HAPPAS

IF YOU HAVE ANY QUESTIONS, CONTACT TEAM 004
AT: (732) 645-4300.

IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING,
PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
ATTENTION:

ATT: BUGENE S. WISHNIC

WISHNIC & JERUSHALMY

146 LIVINGSTON AVE

NEW BRUNSWICK NJ 08901

ECOURTS
Case 3:20-cv-03027-BRM-DEA Document 1-3 Filed 03/19/20 Page 3 of 13 PagelD: 8

MID-L-001281-20 72/27/2020 5:09:46 PM Pg 1 of 10 Trans *™: LCV2020415290

Eugene S. Wishnic, Esquire - 040411992
WISHNIC & JERUSHALMY
146 Livingston Avenue
New Brunswick, New Jersey 08901
Telephone (732) 448-1700
Facsimile (732) 448-1624
Attomeys for Plaintiff
SUPERIOR COURT OF NEW JERSEY
:LAW DIVISION: MIDDLESEX COUNTY

 

WILFREDO CLETO-SORIANO,
Docket No.: MID-L-

Plaintiff,
Civil Action
Ve
CARGO TRANSPORTERS, INC.,
NICK RODRIGUEZ, JOHN DOE(S) 1-10
(fictitious names, true names unknown), :
JANE DOE(S) 1-10 (fictitious names, true names; COMPLAINT, JURY DEMAND,
unknown), ABC CORPORATION(S) 1-10 : DEMAND FOR PRODUCTION
(fictitious names, true names unknown) : OF DOCUMENTS, & DEMAND
: FOR ANSWERS TO FORM C
Defendants. : AND C(1) INTERROGATORIES

 

Plaintiff, WILFREDO CLETO-SORIANO, residing at 251 Baldwin Street, First Floor,
City of New Brunswick, County of Middlesex, and State of New Jersey, by way of Complaint
against the Defendants, say:
GENERAL ALLEGATIONS AND JURISDICTION
l. At all times relevant herein, Plaintiff, WILFREDO CLETO-SORIANO, resided
and continues to reside at 251 Baldwin Street, First Floor, City of New Brunswick, County of

Middlesex, and State of New Jersey.
2. At all times relevant herein, Defendant, NICK RODRIGUEZ, resided at 1112

Oakgrove Avenue, City of Martinsville, Commonwealth of Virginia.

3. At all times relevant herein, Defendant, CARGO TRANSPORTERS, INC., was a
motor carrier involved in interstate commerce, as defined by the Federal Motor Carrier Safety Act
— 49 CFR Parts 300 — 399, and/or motor carrier involved in intrastate commerce, as defined by
N.LA.C. 13:60-1.1, et seq., with a principle place of business at 3388 North Oxford Street, County
of Catawba, and State of North Carolina.
Case 3:20-cv-03027-BRM-DEA Document 1-3 Filed 03/19/20 Page 4 of 13 PagelD: 9

MID-L-001281-20 2/27/2020 5:09:46 PM Pg 2 of 10 Trans '™: LCV2020415290

4, At all times relevant herein, Defendant, NICK RODRIGUEZ, was operating within
his scope as an employee, servant or agent of Defendant, CARGO TRANSPORTERS, INC.

5. On or about April 16, 2018, Plaintiff, WILFREDO CLETO-SORIANO, was a
passenger in a vehicle owned by non-party Roger Lainez and operated by non-party Olga Lainez,
which vehicle was traveling northbound on Tower Road, at or near its intersection with Ridge
Road, in the Township of South Brunswick, County of Middlesex, and State of New Jersey.

6. At the same time and place, Defendant, NICK RODRIGUEZ, was operating a
commercial motor vehicle owned by Defendant, CARGO TRANSPORTERS, INC., on Tower
Road at or near its intersection with Ridge Road, in South Brunswick, New Jersey, and directly in
front of the vehicle in which Plaintiff was a passenger. The Defendants were negligent and careless
in the ownership, operation, maintenance and control of their vehicle, struck the vehicle in which
Plaintiff, WILFREDO CLETO-SORIANO, was a passenger, and caused Plaintiff, WILFREDO
CLETO-SORIANO, to sustain severe and permanent injuries.

FIRST COUNT
(Negligence of Defendant, NICK RODRIGUEZ)

7. Plaintiff repeats the General Allegations as if set forth herein,

8. Defendant, NICK RODRIGUEZ, was negligent in the operation of his motor
vehicle in that he failed to make proper observations, take proper precautions and was otherwise
inattentive, careless and negligent.

9. As a result of the negligence of the Defendant aforesaid, Plaintiff, WILFREDO
CLETO-SORIANO, has suffered severe and permanent bodily injuries for which he has obtained
medical treatment and which have caused him great pain and suffering, incapacitated him from
pursuing usual activities and left him with permanent disabilities that will in the future similarly
incapacitate him, cause him pain and suffering, and require medical attention.

WHEREFORE, Plaintiff, WILFREDO CLETO-SORIANO, demands a judgment against
Defendant, NICK RODRIGUEZ, herein for damages in an amount sufficient to compensate him
for his injuries together with interest and costs of suit and other remedies.

SECOND COUNT
(Statutory Violations of Defendant, NICK RODRIGUEZ)
10. Plaintiff repeats the allegations of the General Allegations and First Count as if set

forth herein.
Case 3:20-cv-03027-BRM-DEA Document 1-3 Filed 03/19/20 Page 5 of 13 PagelD: 10

MID-L-001281-20 %2/27/2020 5:09:46 PM Pg 3 of 10 Trans '®: LCV2020415290

11. Defendant NICK RODRIGUEZ’s operation of the commercial motor vehicle in
interstate commerce and/or intrastate commerce is governed by N.J.A.C. 13:60-1.1, et seq., and
the Federal Motor Carrier Safety Act — 49 CFR Parts 300 ~ 399.

12. Defendant, NICK RODRIGUEZ, violated state and federal statutes and regulations,
including but not limited to N.J.A.C. 13:60-1.1, et seq., and the Federal Motor Carrier Safety Act
— 49 CFR Parts 300 — 399,

13. Defendant, NICK RODRIGUEZ, is negligent per se based on these statutory and
regulatory violations.

14. As a direct and proximate result of Defendant NICK RODRIGUEZ’s statutory
violations, Plaintiff, WILFREDO CLETO-SORIANO, has suffered severe and permanent bodily
injuries for which he has obtained medical treatment and which have caused him great pain and
suffering, incapacitated him from pursuing usual activities and left him with permanent disabilities
that will in the future similarly incapacitate him, cause him pain and suffering, and require medical
attention.

WHEREFORE, Plaintiff, WILFREDO CLETO-SORIANO, demands judgment against
Defendant, NICK RODRIGUEZ, herein for damages in an amount sufficient to compensate him
for his injuries together with interest and costs of suit and other remedies.

THIRD COUNT
(Punitive Damages against Defendant, NICK RODRIGUEZ)

15, Plaintiff repeats the allegations of the General Allegations, First and Second Count
as if set forth herein.

16. The acts and omissions aforesaid by Defendant, NICK RODRIGUEZ, constitute a
wanton and willful disregard of the safety of members of the general public or about the public
roadways.

17. Plaintiff, WILFREDO CLETO-SORIANO, was a person who would foreseeably
be harmed by such acts and omissions.

18. —- Plaintiff, WILFREDO CLETO-SORIANO, seeks damages pursuant to N.J.S.A.
2A:15-5.9, Punitive Damages Act.

WHEREFORE, Plaintiff, WILFREDO CLETO-SORIANO, demands judgment against
Defendant, NICK RODRIGUEZ, herein for punitive damages, together with interest and costs of

suit and other remedies.
Case 3:20-cv-03027-BRM-DEA Document 1-3 Filed 03/19/20 Page 6 of 13 PagelD: 11

MID-L-001281-20 ~2/27/2020 5:09:46 PM Pg 4 of 10 Trans '™: LCV2020415290

FOURTH COUNT
(Vicarious Liability of Defendant, CARGO TRANSPORTERS, INC.)

19, Plaintiff repeats the allegations of the General Allegations, First, Second and Third
Count as if set forth herein.

20. Defendant, CARGO TRANSPORTERS, INC., is vicariously liable for the
negligent acts and omissions of Defendant, NICK RODRIGUEZ, aforesaid.

21. Asa result of the negligence of the Defendant aforesaid, Plaintiff, WILFREDO
CLETO-SORIANO, has suffered severe and permanent bodily injuries for which he has obtained
medical treatment and which have caused him great pain and suffering, incapacitated him from
pursuing usual activities and left him with permanent disabilities that will in the future similarly
incapacitate him, cause him pain and suffering, and require medical attention.

WHEREFORE, Plaintiff, WILFREDO CLETO-SORIANO, demands judgment against
Defendant, CARGO TRANSPORTERS, INC., herein for damages in an amount sufficient to
compensate him for his injuries together with interest and costs of suit and other remedies.

FIFTH COUNT
(Negligence of Defendant, CARGO TRANSPORTERS, INC.)

22. Plaintiff repeats the allegations of the General Allegations, First, Second, Third and
Fourth Count as if set forth herein.

23. Defendant, CARGO TRANSPORTERS, INC., had a duty to act reasonably in
hiring, training, supervising and retaining Defendant, NICK RODRIGUEZ, and to promulgate and
enforce rules and regulations to ensure its drivers and vehicles were reasonably safe.

24. Defendant, NICK RODRIGUEZ, was not competent to safely operate commercial
motor vehicles at the beginning and throughout the course of his employment by Defendant,
CARGO TRANSPORTERS, INC.

25. Defendant, CARGO TRANSPORTERS, INC., negligently hired, failed to train and
supervise, and negligently retained Defendant, NICK RODRIGUEZ, as a commercial motor
vehicle operator and was otherwise negligent by entrusting Defendant, NICK RODRIGUEZ, with
the operation of commercial motor vehicles under its operating authority.

26.  Asaresult of the negligence of the Defendant aforesaid, Plaintiff suffered severe
and permanent bodily injuries for which he has obtained medical treatment and which have caused

him great pain and suffering, incapacitated him from pursuing usual activities and left him with
Case 3:20-cv-03027-BRM-DEA Document 1-3 Filed 03/19/20 Page 7 of 13 PagelD: 12

MID-L-001281-20 *2/27/2020 5:09:46 PM Pg 5 of 10 Trans '™; LCV2020415290

permanent disabilities that will in the future similarly incapacitate him, cause him pain and
suffering, and require medical attention.

WHEREFORE, Plaintiff, WILFREDO CLETO-SORIANO, demands judgment against
Defendant, CARGO TRANSPORTERS, INC., herein for damages in an amount sufficient to
compensate him for his injuries together with interest and costs of suit and other remedies.

SIXTH COUNT
(Statutory Violations of Defendant, CARGO TRANSPORTERS, INC.)

27, Plaintiff repeats the allegations of the General Allegations, First, Second, Third,
Fourth and Fifth Count as if set forth herein.

28. Pursuant to the Federal Motor Carrier Safety Act -- 49 CFR Parts 300 — 399, and
specifically FMCSR §390.3(e)(1), Defendant, CARGO TRANSPORTERS, INC., was required to
be knowledgeable of and comply with all regulations applicable to its operations.

29, Pursuant to the Federal Motor Carrier Safety Act — 49 CFR Parts 300 — 399, and
specifically FMCSR §390.3(e)(2), Defendant, CARGO TRANSPORTERS, INC., was required to
instruct Defendant, NICK RODRIGUEZ, regarding all applicable regulations.

30. Pursuant to the Federal Motor Carrier Safety Act - 49 CFR Parts 300 — 399, and
specifically FMCSR §390.13, Defendant, CARGO TRANSPORTERS, INC., was prohibited from
aiding, abetting, encouraging or requiring Defendant, NICK RODRIGUEZ, to violate the
applicable regulations.

31. Defendant, CARGO TRANSPORTERS, INC., violated and encouraged
Defendant, NICK RODRIGUEZ, to violate state and federal statutes and regulations and fostered
an environment that created, allowed and encouraged a systematic violation of state and federal
statutes and regulations, including, but not limited to the Federal Motor Carrier Safety Act.

32, As a direct and proximate result of Defendant, CARGO TRANSPORTERS, INC.,
violations, Plaintiff, WILFREDO CLETO-SORIANO, has suffered severe and permanent bodily
injuries for which he has obtained medical treatment and which have caused him great pain and
suffering, incapacitated him from pursuing usual activities and left him with permanent disabilities
that will in the future similarly incapacitate him, cause him pain and suffering, and require medical
attention.

33. Defendant, CARGO TRANSPORTERS, INC., is negligent per se based on these

statutory and regulatory violations.
Case 3:20-cv-03027-BRM-DEA Document 1-3 Filed 03/19/20 Page 8 of 13 PagelD: 13

MID-L-001281-20 2/27/2020 5:09:46 PM Pg 6 of 10 Trans 3: LCV2020415290

WHEREFORE, Plaintiff, WILFREDO CLETO-SORIANO, demands judgment against
Defendant, CARGO TRANSPORTERS, INC., herein for damages in an amount sufficient to
compensate him for his injuries together with interest and costs of suit and other remedies.

SEVENTH COUNT
(Punitive Damages against Defendant, CARGO TRANSPORTERS, INC.)

34, Plaintiff repeats the allegations of the General Allegations, First, Second, Third,
Fourth, Fifth and Sixth Count as if set forth herein.

35, The acts and omissions aforesaid by Defendant, CARGO TRANSPORTERS, INC.,
constitute a wanton and willful disregard of the safety of members of the general public on and
about the public roadways.

36. Plaintiff, WILFREDO CLETO-SORIANO, was a person who would foreseeably
be harmed by actions and admissions.

37, Plaintiff, WILFREDO CLETO-SORIANO, seeks damages pursuant to N.J.S.A.
2A:15-5.9, Punitive Damages Act.

WHEREFORE, Plaintiff, WILFREDO CLETO-SORIANO, demands judgment against
Defendant, CARGO TRANSPORTERS, INC., herein for punitive damages together with interest
and costs of suit and other remedies.

EIGHTH COUNT
(Strict Liability of Defendant, CARGO TRANSPORTERS, INC.)

38. Plaintiff repeats the allegations of the General Allegations, First, Second, Third,
Fourth, Fifth and Sixth and Seventh Count as if set forth herein,

39. Regardless of employment relationship, Defendant, CARGO TRANSPORTERS,
INC., is the registered owner of the USDOT number 257768 displayed on the commercial motor
vehicle involved in the subject crash and is therefore responsible for the acts and omissions of the
driver of the vehicle.

40. As a direct and proximate result of Defendant, CARGO TRANSPORTERS, INC.,
acts or omissions aforesaid, Plaintiff, WILFREDO CLETO-SORIANO, has suffered severe and
permanent bodily injuries for which he has obtained medical treatment and which have caused him
great pain and suffering, incapacitated him from pursuing usual activities and left him with
permanent disabilities that will in the future similarly incapacitate him, cause him pain and

suffering, and require medical attention.
Case 3:20-cv-03027-BRM-DEA Document 1-3 Filed 03/19/20 Page 9 of 13 PagelD: 14

MID-L-001281-20 2/27/2020 5:09:46 PM Pg 7 of 10 Trans '™; LCV2020415290

WHEREFORE, Plaintiff, WILFREDO CLETO-SORIANO, demands judgment against
Defendant, CARGO TRANSPORTERS, INC., herein for damages in an amount sufficient to
compensate him for his injuries together with interest and costs of suit and other remedies.

NINTH COUNT
(Fictitious Parties)

41. Plaintiff repeats the allegations of the General Allegations, First, Second, Third,
Fourth, Fifth, Sixth, Seventh and Eighth Count as if set forth herein.

42. Defendants, JOHN DOE(S) 1-10, JANE DOE(S) 1-10, and ABC
CORPORATION(S) 1-10, are fictitious names intended to represent additional persons or legal
entities that have direct liability and/or vicarious liability for the injuries suffered by Plaintiff,
WILFREDO CLETO-SORIANO.

43. As a direct and proximate result of the Defendants, JOHN DOE(S) 1-10, JANE
DOE(S) 1-10, and ABC CORPORATION(S) 1-10, acts or omissions aforesaid, Plaintiff,
WILFREDO CLETO-SORIANO, has suffered severe and permanent bodily injuries for which he
has obtained medical treatment and which have caused him great pain and suffering, incapacitated
him from pursuing usual activities and left him with permanent disabilities that will in the future
similarly incapacitate him, cause him pain and suffering, and require medical attention.

WHEREFORE, Plaintiff, WILFREDO CLETO-SORIANO, demands judgment against
Defendants, JOHN DOE(S) 1-10, JANE DOE(S) 1-10, and ABC CORPORATION(S) 1-10,
herein for damages in an amount sufficient to compensate him his injuries together with interest
and costs of suit and other remedies.

JURY DEMAND

PLEASE TAKE NOTICE that pursuant to R. 4:35-1, the Plaintiff demands a trial by jury

as to all issues.
DESIGNATION OF TRIAL COUNSEL
PLEASE TAKE NOTICE that pursuant to R. 4:25-4, Eugene S. Wishnic, Esquire, is

hereby designated as trial] counsel for the Plaintiff in the above-captioned litigation.
Case 3:20-cv-03027-BRM-DEA Document 1-3 Filed 03/19/20 Page 10 of 13 PagelD: 15
MID-L-001281-20 %2/27/2020 5:09:46 PM Pg 8 of 10 Trans !%: LCV2020415290

NOTICE TO PRODUCE

Pursuant to R. 4:18-1, the Plaintiff hereby demands that each Defendant produce the
following documentation within thirty (30) days as prescribed by the Rules of Court. Additionally,
please be advised that the following requests are ongoing and continuing in nature and each
Defendant is therefore required to continuously update its responses thereto as new information or
documentation comes into existence.

l. The amounts of any and all insurance affording coverage to the Defendant,
including but not limited to primary insurance policies, secondary insurance policies and/or
umbrella policies. As to each available policy, please provide the following information: (a) policy
number; (b) name and address of issuer or insurer; (c) inception and expiration dates; (d) names
and addresses of all persons insured thereunder; (e) personal injury limits; (f) property damage
limits; and (g) medical payment limits, For each such policy of insurance, supply a copy of the
declaration page therefrom.

2. Copies of any and all documentation, records or reports, concerning the happening
of the incident in question or the investigation of same, including but not limited to police reports,
accident reports and/or incident reports.

3. Color duplicates of any and all photographs, motion pictures, videotapes, films,
drawings, diagrams, sketches or other reproductions, descriptions, or accounts concerning the
individuals involved in the incident in question, the property damage sustained, the accident scene,
or anything else relevant to the incident in question.

4. Copies of any and all statements, documents, communications and/or
transmissions, whether signed or unsigned, in writing, made orally or otherwise recorded by any
mechanical or electronic means, made by any party to this action, any witness, or any other
individual, business, corporation, investigative authority, or other entity concerning anything
relevant to the incident in question.

2 Copies of any and all documentation, including but not limited to safety manuals,
statutes, rules, regulations, books and/or industry standards which refer to, reflect or otherwise
relate to the incident in question or any potential defense to the action in question.

6. Copies of any and all discovery received from any other parties to the action in

question.
Case 3:20-cv-03027-BRM-DEA Document 1-3 Filed 03/19/20 Page 11 of 13 PagelD: 16

MID-L-001281-20 2/27/2020 5:09:46 PM Pg 9 of 10 Trans '®. LCV2020415290

7. Copies of any and all reports on the Plaintiff received by the Defendants, or any
other party to this suit, from either the Central Index Bureau (CIB) or from any other source.

8. Copies of any and all medical information and/or documentation concerning the
Plaintiff in this matter whether it concerns any medical condition or treatment which took place
before, during or after the time of the incident in question.

9. Copies of any and all records of any type concerning the Plaintiff or the incident in
question which have been subpoenaed by the Defendant or received from any other source.

10. Copies of cellular phone bills or any and all phones to which Defendant had access
to on the date of the subject accident.

11. Copy of the entire property damage file maintained by each Defendant, their
insurance companies and their respective counsel including but not limited to color photos and
repair estimates for all vehicles involved in the subject accident.

12. | Names and current addresses of the individual(s) who last inspected the
Defendant’s vehicle prior to the subject collision, whether by a governmental authority or by an
agent, servant, and/or employee of this Defendant (e.g. daily inspections prior to operation).

13. | Names and current addresses of all occupants to this Defendant’s vehicle at the time
of the subject collision.

14. If this Defendant contends that the Plaintiffs injuries were caused by another
incident or some other physical condition, disease or injury, set forth the nature of same and attach .
a copy of all written documents which are in the possession of the Defendant relating thereto.

15. If this Defendant intends to produce the testimony of any expert witnesses at Trial,
including the treating physicians or persons who have conducted an examination pursuant to R.
4:19, set forth the names and addresses of each such witness, their area of expertise, the subject
matter on which they are expected to testify, and a summary of the grounds of each opinion. Attach
a true copy of all written reports provided to this Defendant by such witnesses and a summary of
any oral reports.

16. If applicable, list any and all telephone numbers imprinted on the Defendant’s
vehicles which ask other drivers on the road to call regarding the manner in which Defendant’s
vehicle was being operated. Please provide copies of any logs that track the calls together with
the callers’ names and addresses, dates on which the calls were received, and the specific

complaint/comment and specific driver to which each such call pertains.
Case 3:20-cv-03027-BRM-DEA Document 1-3 Filed 03/19/20 Page 12 of 13 PagelD: 17
MID-L-001281-20 °27/2020 5:09:46 PM Pg 10 of 10 Trans !); LCV2020415290

CERTIFICATION
I hereby certify that this matter is not the subject matter or any other suit presently pending

in any other Court or in any American Arbitration proceeding.

WISHNIC & JERUSHALMY
Attorneys for Plaintiff

EUGENE 8S. WISHNIC, ESQ.

DATED: February 27, 2020
Case 3:20-cv-03027-BRM-DEA Document 1-3 Filed 03/19/20 Page 13 of 13 PagelD: 18
MID-L-001281-20 2/27/2020 5:09:46 PM Pg 1 of 1 Trans IM LCV2020415290

Civil Case Information Statement

‘Case Details: MIDDLESEX | Civil Part Docket# L-001281-20

Case Caption: CLETO-SORIANO WILFREDO VS CARGO Case Type: AUTO NEGLIGENCE-PERSONAL INJURY (NON-
TRANSPORTERS, | VERBAL THRESHOLD)

Case Initiation Date: 02/27/2020 Document Type: Complaint with Jury Demand

Attorney Name: EUGENE S WISHNIC Jury Demand: YES - 6 JURORS

Firm Name: WISHNIC & JERUSHALMY Is thls a professional malpractice case? NO

Address: 146 LIVINGSTON AVE Related cases pending: NO

NEW BRUNSWICK NJ 08901 If yes, list docket numbers:

Phone: 7324481700 Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : CLETO-SORIANO, WILFREDO transaction or occurrence)? NO

Name of Defendant's Primary Insurance Company Are sexual abuse claims alleged? NO

(if known): GREAT WEST CASUALTY CO

"THEE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION :

Do parties have a current, past, or recurrent relationship? NO

If yes, is that relationship:

Does the statute governing this case provide for payment of fees by the fosing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? YES

If yes, for what language:
SPANISH

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

{ certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

02/27/2020 /s/ EUGENE 8 WISHNIC
Dated Signed
